Case 1:17-mj-O4154-UA Document 27 Filed 01/07/19 Page 1 ot 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRlCT OF NEW YORK

 

____________________________________________________ X
UNITED STATES OF AMERlCA
Affirmation in Support of
v. Application for Order of Continuance
SAl\/IER EL DEBEK, 17 Mag. 4154
a/k/a “Samer Eldebek,”
Defendant.
-- --- X
State of New York )
County of NeW Yorlc : ss.:
Southern District of NeW Yorl< )

Stephen J. Ritchin, pursuant to Title 28, United States Code, Section 1746, hereby declares
under penalty of perjury:

l. l am an Assistant United States Attorney in the Office of Geoffrey S. Berman, United
States Attorney for the Southem District of NeW York. l Submit this affirmation in support of an
application for an order of continuance of the time Within Which an indictment or information
Would otherwise have to be filed, pursuant to 18 U.S.C. § 3161(h)(7)(A).

2. The defendant Was charged in a complaint dated May 31,- 2017, With violations of Title
13, United States Code, Scctions 2339]3, 2339D, 371, 924(0) and 2, and Title 50, United States
Code, Section l705(a). The defendant Was arrested on June 1, 2017, and, following Waivers by
the defendant of speedy pl'esentrnent, Was presented before Magistrate Judge Henry Pitman on
June 5, 2017. The defendant Was represented by Robert SoloWay, Esq. and Was ordered detained
pending trial.

3. At the initial presentment on June 5, 2017, Magistrate ludge Pitnian set a preliminary

hearing date of June 19, 2017. The defendant’s counsel, Robert Soloway, Esq., Subsequently

 

Case 1:17-mj-O4154-UA Document 27 Filed 01/07/19 Page 2 ot 3

consented to a Waiver “to the 30th day,” f.e., a Waiver of his client’s right pursuant to Rule 5.1 of
the Federal Rules of Criminai Procedure to a preiirninary hearing, and Magistrate Judge James
Cott entered an Order of Continuance until July 5, 2017. On July 5, 2017, Magistrate Judge Debra
Freenian entered an Order of Continuance until August 4, 2017. On August 4, 2017, Magistrate
Judge Pitrnan entered an Order of Continuance until September 5, 2017. On September 5, 2017,
Magistrate ludge Andrew Peck entered an Order of Continuance until October 5, 2017. On
Octohei' 5, 2017, Magistrate .ludge Gabriel Gorenstein entered an Order of Continuance until
Novernber 6, 201'/`. On November 6, 2017, Magistrate Judge Pitnnan entered an Order of
Continuance until Decernber 6, 2017. On December 6, 2017, Magistrate Judge Cott entered an
Order of Continuance until January 5, 2018. On Janua.ry 5, 2018, Magistrate Judge Robert
Lehrburger entered an Order of Continuance until Fe‘oiuary 5, 2018. On February 5, 2018,
Magistrate Judge SteWart Aaron entered an Order of Continuance until March 7, 2018. On March
7, 2018, Magistrate Judge Katharine Parl<er entered an Order of Continuance until April 6, 2018.
On April 6, 2018, Magistrate Judge Pitrnan entered an Order of Continuanee until May 7, 2018.
On May 7, 2018, Magistrate Judge Cott entered an Order of Continuance until June 6, 2018. On
June 6, 2018, Magistrate Judge Lehrburger entered an Order of Continuance until July 6, 2018.
On July 6, 2018, Magistrate Judge Ona Wang entered an Order of Continuance until August 6,
2018. On August 6, 2018, Magistrate Judge Parker entered an Order of Continuance until
September 5, 2018. On September 5, 2018, Magistrate Judge Pitman entered an Order of
Continuance until October 5, 2018. On October 5, 2018, Magistrate Judge Freernan entered an
Order of Continuance until Novernber 5, 2018. On Novernber 5, 2018, Magistrate Judge

Lehrburger entered an Order of Continuance until December 5, 2018 (Which Was extended to

 

Case 1:17-mj-O4154-UA Document 27 Filed 01/07/19 Page 3 oi 3

Decernber 6, 2018 because of the National Day of Mourning on December 5, 2018). On
December 6, 2018, Magistrate Judge Wang entered an Order of Continuance until Januaiy 7, 2019.
Accordingly, under the Speedy Trial Act the Government has until January 7, 2019 Within Which
to file an indictment or information

5. The Government and counsel for the defendant have been engaged in, and are continuing
to engage in, discussions concerning a possible disposition of this case, but do not anticipate that
those discussions Will be completed before the deadline under the Speedy Triai Act expires on
January 7, 2019.

6. Therefore, the Governrnent is requesting a 30-day continuance until February 6, 2019,
to continue the foregoing discussions and reach a disposition of this matter. On December 19,
2018, l communicated by ernail With defense counsel, Who specifically consented to this request
This application has been authorized by Assistant United States Attorney Andrew Dember, Deputy
Chief of the Criininal Division.

7. For the reasons stated above, the ends of justice served by the granting of the requested
continuance outweigh the best interests of the public and the defendant in a speedy trial.

Dated: New York, NeW Yorl<
Januaiy 3, 2019

M\. W-~»`__.
Stephen fJ . Ré_tdhin
Assistant United States Attorney

(212) 637-2503

 

 

 

